Citation Nr: 1544310	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Evaluation of focal pain syndrome related to scar at the left forehead which precipitates severe migraine headaches, initially rated as 30 percent disabling.

5.  Evaluation of a post-traumatic scar of the left forehead, initially rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.

In September 2014, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  At the time of the remand, the Board granted the Veteran's application to reopen his claim of service connection for diabetes mellitus. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In-service gastritis was acute and resolved.  Gastroesophageal reflux disease (GERD) is not attributable to service.

2.  A current type II diabetes mellitus disability is not shown.

3.  A thoracolumbar spine disability was not incurred in or aggravated during service.  Arthritis was not manifested in service or within the one year presumptive period following service.

4.  Focal pain syndrome with migraine headaches is productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5.  A post-traumatic left forehead scar is manifest by no more than one characteristic of disfigurement.  Visible tissue loss, palpable tissue loss, and gross distortion or asymmetry of any feature have not been shown. 


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A thoracolumbar spine disability was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


4.  The criteria for a 50 percent evaluation for focal pain syndrome related to scar at the left forehead which precipitates severe migraine headaches has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).

5.  The criteria for an evaluation in excess of 10 percent for a post-traumatic left forehead scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The appeal with respect to focal pain syndrome and post-traumatic scar arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

VCAA notice was satisfied for all issues on appeal by letters sent to the Veteran in October 2009 and January 2010.  The claim was last adjudicated in August 2015.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.  In this case, service treatment records, private medical records, VA treatment records, lay statements and hearing testimony have been associated with the record. 

Pursuant to a Board remand in September 2014, VA afforded the Veteran adequate examinations.  The Board finds these examinations to be adequate to address the etiology and current severity of such disabilities, as relevant to the issues on appeal.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

Moreover, in the April 2014 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claim.  These actions by the undersigned supplement VA's compliance with the VCAA. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Claims

A.  Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis and diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Gastrointestinal Disorder

The Veteran claims he has had acid reflux since 1971.  See September 2009 Statement in Support of Claim.  VA treatment records list gastroesophageal reflux disease (GERD) among the Veteran's active problems.  

The record in this case shows a March 1971 Medical Board evaluation report, which notes a history of treatment for gastritis in 1963 and the development of diffuse abdominal pain in August 1969.  The diffuse abdominal pain led to hospitalization.  He continued to have frequent episodes of abdominal pain, for which he was ultimately diagnosed with chronic pancreatitis and hemorrhoids, and for which the Veteran was discharged from service.  Otherwise, service treatment records show no complaints of, or treatment for acid reflux, specifically.  

Post service, private medical records that appear to be dated April 1997 show treatment for right side gastric pain radiating around to the left side.  An assessment of chronic pancreatitis and reflux was noted.  A prescription for Zantac was renewed.  In March 2003 VA treatment records, a history of GERD was referenced in treatment notes.  

In August 2014 private treatment, the Veteran reportedly underwent an esophagogastroduodenoscopy (EGD) and was found to have a lower esophageal stricture that required dilation.

Upon Board remand in September 2014, the Veteran underwent a VA examination in July 2015.  The resulting examination report noted that post discharge records are negative for any treatment or symptoms of the condition for at least 10 years.  The examiner, thus, opined that due to a lack of evidence indicating chronicity of the condition and continuity of symptoms following discharge for several years, the Veteran's current gastrointestinal disorder is less likely than not related to service.

Based on a review of the record, the Board finds that service connection for a gastroesophageal disorder is not warranted as the preponderance of the evidence is against a nexus between in-service findings and the current disability.

At the outset, the Board finds the Veteran is not a credible historian, and thus finds the report in his claim that he had acid reflux in service or since 1971 to lack credibility.  The Board finds that, in the April 2014 Board hearing, the Veteran denied going to sick call or having treatment for injuries related to a the 1953 explosion of a cook stove.  He testified that after the incident "[a]ll they did this lieutenant come in and looked at it and he said can you walk.  I said yes I guess, I was walking kind of dizzy and everything.  He said well you're alright so that's, that was the end of that."  On the other hand, service treatment records for March 1953 show that the Veteran was treated for an "oven door blown against both legs."  The treatment record shows that the Veteran sustained a small laceration of the right thigh; X-rays were ordered and no fracture was found; and the Veteran was given restricted duty.  This account is vastly different from the Veteran's account.  As a contemporaneous record, the Board gives the medical record significant credibility and probative weight.  The Veteran's testimony demonstrates an inability to reliably remember the details of important events.  Additionally, in the April 2014 Board hearing, the Veteran could not recall when his acid reflux began.  Accordingly, the Veteran's lay statements as to onset of and treatment for a gastric disorder are not credible.

As the Board has found the Veteran's lay statements not credible, they will not be considered in the remaining evaluation of the evidence.  In that regard, the medical records show that the Veteran experienced one incidence of gastritis in 1953, and then nothing until 1969.  At that time, he experienced abdominal pain that was ultimately attributed to pancreatitis and hemorrhoids.  Thereafter, the first indication of treatment for acid reflux is in April 1997, over 20 years after separation from service, and about 40 years since the documented incidence of gastritis.  The large span of time with no complaints of, or treatment for, GERD indicates it is not related to gastritis or the in-service pancreatitis and hemorrhoids.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

Moreover, the July 2015 VA medical opinion is probative evidence against a nexus between GERD and service.  Therein, the examiner noted that post discharge records are negative for any treatment or symptoms of the condition for at least 10 years, and the examiner opined that it is less likely than not that the disorder is related to service.  Based on the experience of the medical examiner and the reasoning provided, the Board finds the July 2015 opinion outweighs any evidence to the contrary.

Based on the foregoing, a preponderance of the credible evidence is against a finding that a current gastric disorder is related to service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.




C.  Diabetes Mellitus

The Veteran claims that he suffers from diabetes mellitus due to exposure to herbicides in service.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

Certain diseases listed at 38 C.F.R. § 3.309(e), including Type II diabetes mellitus, are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  In this case, the Veteran's service records verify his service in the Republic of Vietnam.  Thus, exposure to herbicides in service is conceded.  Accordingly, if the Veteran has a current diagnosis of diabetes, service connection will be presumed.  

On this record, a February 1971 Report of Medical Examination reveals a normal clinical evaluation of the endocrine system.  In January 1972 a medical board found the Veteran unfit for further service for reasons not related to diabetes mellitus.

Post service, a March 2003 VA treatment record notes no history of diabetes.  After some notations in VA treatment records of a history of diabetes, an October 2005 VA treatment record evaluating a diabetes diagnosis stated that there was no justification to support a diagnosis of diabetes, and that the diagnosis was being resolved/inactivated.

VA treatment records from March to May 2007 show a diagnosis of diabetes mellitus, type II, diet controlled only.  A VA examination in July 2007 showed results of the Comprehensive Metabolic Panel test to be within normal limits, showing no significant findings.  The urinalysis was absent of protein, sugar, RBC, hyaline casts and granular casts.  A glucose tolerance test was 156 mg/dL.  The 2 hour specimen result of 156 was said to show impaired tolerance.  In an addendum opinion, the VA examiner stated that a diagnosis of diabetes mellitus was not possible, but that there was impaired tolerance which is a potential pre-diabetic state. 

Treatment records from VA facilities continued to provide a diagnosis of diabetes (March 2007, November 2008, and December 2009 are examples of diagnoses).    Hemoglobin A1C testing was performed on various dates at VA facilities.  Test result reports indicate a reference range of 4.2 to 5.8.  The results by date were: 12/07/2009, 5.9; 8/11/2009, 6.3; 1/16/2009, 5.6; 7/09/2008, 6.6; 1/18/2008, 5.6; 2/02/2007, 6.6; 1/30/2007, 6.5.

A February 2010 VA examination was conducted.  At the time the Veteran denied any symptoms such as polyuria, polydipsia or unexplained weight loss. The Veteran denied episodes of ketoacidosis or hypoglycemic reactions.  He reported gaining ten pounds in the prior two years.  He denied being on any treatment for type II diabetes.  He denied bowel or bladder functional impairments related to a diagnosis of type II diabetes.

The examiner noted the following glucose levels by date based on the medical records:  
		Date		Glucose level
		3/12/01 		102
		9/25/01 		  96
		3/26/02 		107
		10/1/02 		  98
		2/5/03 		138
		2/11/03 		  89
		5/23/03 		121
		12/18/03 		127
		12/19/03 		  90
		12/24/03 		  98
		5/11/04 		102
		10/18/04 		  81
		4/12/05 		109
		5/31/05 		211
		9/26/05 		101
		3/7/06 		108
		9/11/06 		  98
		9/13/06 		149
		9/19/06 		110
		10/8/06 		100
		10/9/06 		151
		1/30/07 		 96
		2/2/07 		  97
		2/13/07 		  96
		3/14/07 		  94
		7/16/07 		  94
		7/16/07 		  94
		1/18/08 		112
		7/9/08 		102
		11/3/08 		  88
		5/15/09 		120
		8/10/09 		103
		10/28/09 		109
		12/7/09 		  97

The examiner reported the following hemoglobin A1C levels by date:

		Date			A1C level
		12/18/03 		  6.0
		10/18/04 		  5.7
		9/26/05 		  5.9
		1/30/07 		  6.5
		2/2/07 		  6.6
		1/18/08 		  5.6
		7/9/08 		  6.6
		1/16/09 		  5.6

The examiner also noted the results of the glucose tolerance test of July 2007, noting a fasting glucose of 92 and a 2 hour result of 156.

The examiner explained that the American Diabetes association guidelines indicate that diabetes is diagnosed with two fasting glucose levels greater than 126, two random glucose levels over 200 or a glucose tolerance with 2 hour post load glucose greater than 200.  According to the examiner, the latest guidelines from late 2009 also recommend that an A1C of 5.7% to 6.4% should be considered pre-diabetes and an A1C of 6.5% or higher merits a diagnosis of diabetes because of the improved accuracy of the test results.  

The examiner noted that in this case, the Veteran has been diagnosed with type II diabetes based upon a hemoglobin A1C of 6.6 in January 2007 and 6.6 in February 2007.  The examiner found, however, that all glucose readings prior to these readings and after these readings were not diagnostic of type II diabetes.  The examiner noted the Veteran again had a hemoglobin A1C result of 6.6 in July of 2008 also with normal glucose readings.  His glucose levels have never been diagnostic of type II diabetes, according to the examiner.  The examiner also noted that the Veteran did have a glucose tolerance test in July of 2007 that was not diagnostic of type II diabetes, and that the Veteran has never been treated with oral hypoglycemic medications.  

Taking the whole picture into consideration the examiner concluded that the Veteran's diagnosis is not type II diabetes, but, instead, impaired glucose tolerance.  The examiner reasoned that if the Veteran had type II diabetes he would have experienced elevated fasting glucose levels which are not documented per record review.  The examiner opined that the discrepancy that is present is best explained in regard to treatment and prevention, in that the Veteran's current primary care provider is treating the Veteran's glucose intolerance through dietary changes in the hope that this will prevent the development of type II diabetes and thus the multiple long term complications that may occur with type II diabetes.

The record also shows a Physician Statement dated August 2010, which indicates that the Veteran has diet controlled diabetes.  The statement was completed by a nurse practitioner at a VA Outpatient Clinic.

A January 2012 note on admission to the Oklahoma Department of Veterans Affairs Lawton/Ft. Sill Veterans Center (Vet Center) reports that based on a history obtained from the Veteran, his daughters, and accompanying medical records, the Veteran suffers from vascular dementia, blindness secondary to glaucoma, coronary artery disease, chronic obstructive pulmonary disease, depression and anxiety, hypothyroidism, irritable bowel syndrome, urinary and fecal incontinence, allergic rhinitis, internal and external hemorrhoids, congestive heart failure, insomnia, hypertension, and osteoarthritis with chronic pain, among other things.  The note further stated that the daughter reported the Veteran was exposed to Agent Orange while in Vietnam from whence he developed diet-controlled diabetes.   A January 2013 correspondence from a physician at the Vet Center refers to the Veteran as having diabetes.

A July 2014 Disability Benefits Questionnaire submitted by a Physician Assistant-Certified at the Vet Center states that the Veteran came to the Vet Center with a diagnosis of diabetes.  It further states that since admission, the Veteran has not had any elevation in blood sugar that meets the criteria even for pre-diabetic status.  It continues that only one HgbA1C of four was 6.5, and that all others were 5.7 to 6.4.

A July 2015 VA examination was performed.  The examiner opined that the Veteran does not meet the criteria for a diagnosis of diabetes mellitus.  The examiner reasoned that the Veteran has had elevated blood sugars for several years; however both elevated sugar levels and HbA1C levels meet the criteria for diagnosis of prediabetes.  The examiner explained that the Veteran's HbA1C level at the time of the examination was 6.0.  A previous HbA1C level in March 2015 was 6.0 and one done in 2014 was 6.3.  Therefore, the examiner concluded, based upon recent blood testing, the Veteran suffers from pre-diabetes and he does not have an established diagnosis of diabetes.

Based on a review of the record, the Board finds that service connection for diabetes mellitus is not warranted.  A preponderance of the evidence shows that the Veteran does not have a post-service diagnosis of diabetes mellitus.  The record shows that initial medical diagnoses of diabetes occurred in 2007 as disclosed in "Diabetes Physician Statements."  These statements are bare conclusions without supporting data or reasoning.  Therefore, their probative value is lessened.  

More importantly, the September 2007, February 2010, and July 2014 VA examiners have found diabetes not to be present.  Similarly, a July 2014 DBQ from the Vet Center also concludes that there is no diabetes diagnosis.  As the conclusions of the foregoing four examiners were based on a review of laboratory findings, they are highly probative.  When these specific opinions are balanced against the non-specific and conclusory records which note a diabetes diagnosis and the lay evidence of the Veteran and his daughter, it is evident that the greater weight is against a finding of a diagnosis.

Because there is no current diabetes disability, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

D. Thoracolumbar Spine Disorder

The Veteran claims that he has a thoracolumbar spine disorder that is due to an in-service event in which a stove blew up and threw him across the room.  See April 2014 Board Hearing Transcript.

The Veteran's service treatment records show episodes of diffuse abdominal pain with radiating pain to his back beginning August 1969.  January 1972 records show complaints of tenderness to the right side of the neck and the right shoulder.  The service treatment records show no complaints of, or treatment for, the low back.  The February 1971 Report of Medical Examination revealed a normal clinical evaluation of the spine.

Post-service, VA treatment records show that in September 1998, the Veteran sought treatment for abdomen and back pain (intermittent) since 1972.  It was noted at the time that he suspected his pancreas and that he self-reported a "lousy memory."  In May 2005, the Veteran complained of mild low back pain after "moving 2 acre [sic]."  In an April 2005 VA treatment record, stable lumbar spine degenerative joint disease was noted.  In September 2006, a VA imaging study of the lumbar spine showed moderate degenerative disc disease of the L5-S1. The imaging report stated that "multiple views of the lumbar spine with flexion and extension demonstrate a moderate narrowing of the L5-S, 1 disc space.  No evidence of fracture or dislocation is noted.  No osteoblastic or osteolytic lesion is visualized.  The pedicles are intact."

An August 2014 letter from the Veteran's treating Certified Physician Assistant at the Vet Center opines that the stress on a veteran's back with a two man carry for heavier items can be enormous and the repetitive nature of the work can cause long-term damage.  The Physician Assistant cites a medical journal article reporting that studies of VA patients show that the pain of veterans is significantly worse than that of the general public.  See Kazis L, Ren X, Lee A, Skinner K, Rogers W, Clark J, Miller DR., Health status in VA patients: Results from the Veterans health study, Am J of Med Qual., 1999 Jan-Feb;14(1): 28-38.2.

A July 2015 VA examination was conducted.  The examiner diagnosed the Veteran with degenerative arthritis of the spine.  The Veteran was not able to give a good history due to dementia.  The examiner opined that a review of service treatment records indicates that the Veteran had back pain in service in 1970.  However, the examiner found that there are no documents available to indicate that the Veteran continued to have back pain after discharge for several years.  The examiner further opined that due to lack of evidence to indicate chronicity, the Veteran's current back condition is less likely than not related to events in service.

Based on a review of the record, the Board finds that service connection for a low back disorder is not warranted because a preponderance of the evidence is against a nexus between the in-service event and the current disability.  

In that regard, the March 1953 service record regarding the oven stated that the oven door blew against the Veteran's legs.  This indicates the incident was much less drastic than how the Veteran described it many years later.  As noted in the analysis of the Veteran's gastroesophageal disorder claim, the Board finds the Veteran is not a reliable historian, and therefore, his lay evidence is discounted.

The July 2015 VA medical opinion is probative evidence against a nexus between the Veteran's thoracolumbar spine disability and service.  Therein, the examiner found that there are no documents available to indicate that the Veteran continued to have back pain after discharge for several years.  The examiner opined that due to lack of evidence to indicate chronicity, the Veteran's current back condition is less likely than not related to events in service.  Based on the experience of the medical examiner and the reasoning provided, the opinion is highly probative evidence.

The Board finds the July 2015 opinion outweighs the opinion from the Vet Center Physician Assistant, because the Physician Assistant's opinion is too equivocal.  The opinion appears to be based on assumptions about what the Veteran might have carried in service.  Moreover, the opinion is too general with respect to the injuries sustained due to carrying, and the increased likelihood of injury.  Accordingly, the Physician Assistant's opinion is afforded little probative weight.  Viewing the evidence as a whole, the preponderance of the credible evidence is against a relationship between a thoracolumbar spine disorder, and service.

With respect to the current diagnosis of arthritis, the Board finds that service connection is not warranted on the basis of a chronic disease.  38 C.F.R. § 3.303(b).  The preponderance of the credible evidence shows that there was no diagnosis of arthritis and there were no characteristic manifestations of arthritis, in-service or within one year of separation from service.  The February 1971 Report of Medical Examination revealed a normal clinical evaluation of the spine.  Although in September 1998 the Veteran reported abdomen and back pain (intermittent) since 1972, the pain was attributed to pancreatitis.  Moreover, the reported back pain alone is not sufficient to identify the disease entity as arthritis.  Accordingly, the requirements of the chronic disease presumption have not been established.  38 C.F.R. § 3.303(b).

In rendering its decision, the Board acknowledges the January 2010 statement from the Veteran's daughter that his back, shoulders and neck are constantly painful.  However, this statement supports only the establishment of a current disability, which is not disputed.  It does not support a nexus between any in-service event or injury and the current disability.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had a thoracolumbar spine disability or arthritis in service or within one year of separation from service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Increased Ratings Claims

A.  Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Evaluation of focal pain syndrome

The Veteran's focal pain syndrome is evaluated as 30 percent disabling under Diagnostic Code (DC) 8100, which evaluates impairment from migraine headaches.  Pursuant to DC 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness." 

On this record, the June 2010 VA examination report conveys the Veteran's complaint of daily headaches that start at the forehead and radiate up to the scar on his left forehead or to his neck.  The report notes that the time of onset varies daily, stating that headaches may begin in the morning, at noon, and sometimes at night.  According to the report, the Veteran was not sure of what would bring on a headache.  The Veteran thought it might be his body position, but also stated that he has not paid attention to what brings it on.  The Veteran remarked that he would rub and pat his head, hoping to alleviate his pain.  The examination report noted that the Veteran does not take pain medication for headaches in addition to what he was taking for cervical spine pain, which was OxyContin and sulindac.  The Veteran reported the impact of the headaches to be that he would not feel like moving.  He reported that the headaches last a half hour or a little longer.  He reported having 4 to 5 flare-ups a day, each lasting 30 minutes to 1 hour.  The headaches have been exacerbated by stress.  The diagnosis was chronic daily headaches.

A June 2010 VA traumatic brain injury examination was conducted.  In the examination, the Veteran reported that ever since an in-service head injury in which he was hit in the head with something like a brick or rock, he was left with a very sensitive area over the scar at the left forehead.  If he touched it, it would trigger intense pain, and at times this pain would then precipitate a migraine-type headache with nausea, vomiting, photophobia, and phonophobia.  The Veteran reported that he could avoid the headaches by not touching or rubbing this area, but he would still get headaches intermittently even when he took this precaution.  At the time of the examination, the Veteran reported "bad headaches" every other day and chronic headaches every day.  On physical examination, the Veteran was found to have persistent, severe headaches.

At a July 2015 VA headaches examination, the Veteran reported that he gets headaches affecting both sides of the head at least once a week.  He reported that the headaches last a couple of hours and are relieved by rest.  He stated that the condition has stayed the same over the course of years.

The examiner reported that the Veteran's treatment plan does not included taking medication for the headaches.  The examiner noted that the Veteran reportedly experienced pulsating or throbbing head pain, and pain on both sides of the head.  According to the examiner, the Veteran denied experiencing non-headache symptoms associated with headaches.  The duration of typical head pain was found to be less than one day.  The examiner found the Veteran not to have characteristic prostrating attacks of headache pain, and found no other pertinent physical findings were present.

As for VA treatment records, a March 2007 ophthalmology consult note indicated that the Veteran's daughter reported that the Veteran gets headaches a lot.  A January 2008 VA treatment record revealed the Veteran had visited the Emergency Department for headaches and other nonspecific symptoms.  A CT of the head at the time, according to the family, was normal.  A December 2009 Agent Orange Registry Examination noted his report of headaches.  

A July 2014 VA treatment record notes that the Veteran stated that the area on his head where he was hit by a brick still hurts.  The Veteran stated that the VA Center usually gives him a headache pill and it usually works.  If not, they repeat the same medicine.  On examination there was no headache, and there were no seizures, paralysis, loss of sensation, paresthesias, or loss of coordination.  

In a January 2015 VA treatment visit, the Veteran complained about continuing to have headaches.  In March 2015, the Veteran was seen by a VA neurologist for treatment of the headaches.  The neurology note reports that the Veteran's headaches are left frontal parietal occipital.  He has pressure with his headaches.  The severity of the headaches ranges from a 4-10/10.  His mild (4/10) headaches occur every other day.  Moderate (6/10) and severe (8/10) headaches occur weekly.  Headaches rated as 10/10 occurred few times over the last several years and lasted hours.  Associated with the headaches were sensory phobias, no visual auras, and no sensory auras. There was associated word finding difficulties, difficulty with comprehension, forgetfulness, tremulousness, and a feeling of the room spinning or feeling wobbly or drunk and unsteady.  The autonomic change of rhinorrhea was present.  The Veteran has fluctuating diarrhea and constipation.  The neurologist identified triggers as weather and medication overuse noting that the Veteran has taken Lortab near daily for many years.

There is an August 2014 correspondence from a Certified Physician Assistant at the Oklahoma Department of Veterans Affairs Lawton/Ft. Sill Veterans Center (Vet Center) of record.  The correspondence states that since the Veteran's admission to the Vet Center in December 2012, he has not complained of a migraine headache that required interventional treatment by any of the providers in the facility.  

After a review of the evidence of record, the Board finds that, resolving reasonable doubt regarding a degree of disability in the Veteran's favor, an evaluation of 50 percent for focal pain syndrome related to scar at the left forehead which precipitates migraine headaches is warranted.  

In that regard, the Veteran has consistently reported daily chronic migraine headaches.  Additionally, in June 2010 he reported having 4 to 5 flare-ups per day, each lasting 30 minutes to one hour.  He reported that the headaches made him not feel like moving.  In the June 2010 traumatic brain injury examination, he reported bad headaches every other day.  The examiner found him to have persistent, severe headaches.  In March 2015 VA treatment with a neurologist, the Veteran again reported severe headaches he rated 8/10 occurring weekly.  Mild headaches reportedly occurred daily.  In the July 2015 VA examination, the Veteran reported having headaches that were relieved by rest once per week.  The examiner found no characteristic prostrating attacks, however.  

Reconciling the various reports into a consistent disability picture shows that the Veteran suffered frequent, severe headaches.  The criteria for a 30 percent evaluation requires characteristic prostrating attacks on average once per month.  In this case, the Veteran has suffered severe headaches much more frequently, at least once per week and at times once every other day.  Although the severe headaches have not been described as "prostrating" and, in fact one examiner noted that there were not characteristic prostrating attacks, the Board finds that the Veteran's description of symptoms, their impact, and the frequency of the headaches more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

For example, in June 2010, the Veteran credibly reported 4 to 5 flare-ups per day causing him not to feel like moving.  Each flare-up lasted 30 minutes to one hour.  The Board finds that the description of the impact on the Veteran that he "does not feel like moving" for 30 minutes to an hour spread across the day more closely approximates a "completely prostrating" attack.  Also highly probative and persuasive is the March 2015 VA neurologist's note indicating the Veteran has severe headaches rated 8/10 on a weekly basis, and moderate headaches rated 6/10 on a weekly basis.  Accordingly, a 50 percent evaluation is warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the veteran's service-connected disability.  The Veteran reported migraine headache pain occurring in its severe form on a weekly basis.  The Veteran described the effects of the pain as him not wanting to do anything for a half hour to an hour.  The ratings schedule for the 50 percent evaluation granted herein contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Thus the rating criteria for the 50 percent evaluation contemplates a greater severity than what the Veteran actually exhibits, although he has been granted the evaluation because his symptoms more nearly approximate this degree of severity.  Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability. There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

C.  Evaluation of left forehead scar

The Veteran claims that his post-traumatic left forehead scar is more than 10 percent disabling.  The Veteran's left forehead scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7800, which provides for the evaluation of burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent disability rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 50 percent rating for disfigurement of the head, face, or neck under Diagnostic Code 7800 requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with four or five characteristics of disfigurement.  An 80 percent rating for disfigurement of the head, face, or neck under Diagnostic Code 7800 (the highest assignable rating under this code) requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement, as listed in Note 1 of Diagnostic Code 7800, are the following: (1) scar five or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

In this case, a June 2010 VA examination report noted that there was a laceration of 4 cm long x 1 cm wide with hypopigmentation surrounding the laceration at the left forehead.  A July 2015 VA scars examination report noted that the left forehead scar measures 3 cm x .1 cm at its widest part.  The Veteran denied symptoms associated with the scar.  The examiner found the scar not to be painful or unstable.  The examiner found the scar did not frequently lose skin covering and that the scar was not due to burns.  The examiner further found no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue; no abnormal pigmentation or texture; no gross distortion or asymmetry of facial features or visible or palpable tissue loss; no limitation of function; and no other pertinent physical findings.  The examiner further found the Veteran's scar does not impact his ability to work.

A Disability Benefits Questionnaire (DBQ), completed by a treating provider at the Lawton/Ft. Sill Veterans Center, was received in August 2014.  The DBQ indicated that the Veteran had no scars greater than 5 inches long or 1/4 inch in width; no elevation or depression on palpation; no adherence to underlying tissue; no hypo/hyperpigmentation, "etc."  The DBQ also noted the presence of no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The treating provider found no limitation of function and he found that the scars do not impact the Veteran's ability to work.  The treating provider further reported that since admission to the facility in December 2012, the Veteran has never complained of pain due to scars.  The provider opined that none of the visible scars "meet criteria our out line [stet] in need to report as to disability."

An August 2014 letter from the treating provider stated that the Veteran has a few scars, none of which are longer than 5 inches, wider than1/4 inch, are raised or depressed on palpation, are hypo/hyper pigmented, are adherent to over lying structures, or cause pain that require medical intervention.

After a review of the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted.  In that regard, the foregoing DBQ's and VA examinations each establish that the Veteran has none of the characteristics that would qualify him for a higher evaluation.  In fact, by such evidence, the Veteran has at most one characteristic of disfigurement, that being with respect to width.  In this regard, the June 2010 VA examination indicates the Veteran's scar measures 1 cm at its widest part, although such measurement is contradicted by the July 2015 VA examination.  No other characteristics of disfigurement as set forth in Diagnostic Code 7800, according to the noted DBQ's and VA examinations.  Moreover, the medical evidence establishes that visible or palpable tissue loss and gross distortion or asymmetry of a feature or paired set of features are not present.  The medical evidence also establishes that the scar is not painful or unstable.

The Board recognizes that the Veteran's lay assertions are evidence in favor of his claim.  However, the Board finds the medical evidence to be of much greater probative weight than the Veteran's lay assertions that he is entitled to a higher evaluation.  The Veteran's assertions are non-specific and influenced by self-interest.  The medical evidence, on the other hand, is specific and detailed, and was provided by examiners who have much greater experience than the Veteran in evaluating the severity of disabilities.

Accordingly, the Board finds the preponderance of the evidence is against a higher evaluation.  Therefore, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has been given as to whether referral for an extra-schedular evaluation is warranted.  The Board finds that it is not warranted because the schedular evaluation in this case is adequate.  The schedular rating criteria contemplate disfigurement of facial features, tissue loss, pigmentation changes, elevation changes, abnormal skin texture, pain, instability, adhesion to underlying structure, excessive width, and skin inflexibility.  These criteria provide for higher ratings than those currently assigned to the Veteran.  The Veteran has reported headache pain when touching the scar, and this symptom is contemplated by his evaluation for focal pain syndrome.  Similarly, other symptoms related to the trauma which caused the scar are contemplated by the Veteran's evaluation for traumatic brain injury.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1). 

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a gastroesophageal disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for a thoracolumbar spine disorder is denied.

An evaluation of 50 percent for focal pain syndrome related to scar at the left forehead which precipitates severe migraine headaches is granted.

An evaluation in excess of 10 percent for a post-traumatic left forehead scar is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


